Citation Nr: 1515347	
Decision Date: 04/09/15    Archive Date: 04/21/15

DOCKET NO.  13-16 152	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New Jersey


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.

2.  Entitlement to an evaluation in excess of 20 percent for diabetes mellitus, type II.

3.  Entitlement to an evaluation in excess of 20 percent for carpal tunnel syndrome
of the left wrist with elements of peripheral neuropathy.

4.  Entitlement to an evaluation in excess of 10 percent for carpal tunnel syndrome of the right wrist with elements of peripheral neuropathy.

5.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the right lower extremity.

6.  Entitlement to an evaluation in excess of 10 percent for peripheral neuropathy of the left lower extremity.

7.  Entitlement to a compensable evaluation for a residual shall fragment wound scar of the left wrist.

8.  Entitlement to a compensable evaluation for residual shall fragment wound scars of the right forearm, right wrist, and left palm.

9.  Entitlement to a compensable evaluation for erectile dysfunction.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse


ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The Veteran served on active duty from May 1965 to April 1969.  

This appeal comes before the Board of Veterans' Appeals (Board) from December 2011 and August 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.

In April 2014, the Veteran and his spouse testified at a video conference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

In March 2015, the Veteran raised the issue of entitlement to an increased evaluation for posttraumatic stress disorder.  This issue has not been adjudicated by the RO.  Therefore, the Board does not have jurisdiction over it, and it is referred to the RO for appropriate action.  38 C.F.R. § 19.9(b) (2014). 

The issue of entitlement to a compensable evaluation for erectile dysfunction is decided herein while the other issues on appeal are addressed in the REMAND that follows the below ORDER.


FINDING OF FACT

Penile deformity has not been present at any time during the pendency of the claim.  


CONCLUSION OF LAW

The criteria for a compensable evaluation for erectile dysfunction have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.31, 4.115b, Diagnostic Code 7522 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2013), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided 'at the time' that or 'immediately after' VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was provided all required notice in a letter sent in November 2011, prior to the initial adjudication of the claim.  

The duty to assist the Veteran has also been satisfied.  The RO has obtained the Veteran's service treatment records, as well as his identified VA and private post service treatment records.  A VA examination is not required in this matter as there is no evidence of record suggesting that the Veteran has a penile deformity.  No evidence of penile deformity is found in the Veteran's post service treatment records.  During his April 2014 video conference hearing before the Board, the Veteran testified that he did not have a penile deformity.  Accordingly, the facts necessary to adjudicate this issue are not in dispute, and examination is not required.



Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during active service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).  

Deformity of the penis with erectile dysfunction warrants a 20 percent evaluation.  38 C.F.R. § 4.115b, Diagnostic Code 7522 (2014).

In every instance where the schedule does not provide a noncompensable evaluation for a diagnostic code, a noncompensable evaluation will be assigned when the requirements for a compensable evaluation are not met.  38 C.F.R. § 4.31.

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Factual Background and Analysis

In September 2006, the RO issued a rating decision which granted service connection with a noncompensable evaluation for erectile dysfunction associated with PTSD, effective September 19, 2005.  It also granted entitlement to special monthly compensation under 38 U.S.C.A. § 1114 (k) and 38 C.F.R. § 3.350(a) on account of loss of use of creative organ, effective September 19, 2005.

In October 2011, the Veteran filed his present claim seeking a compensable evaluation for his service-connected erectile dysfunction.  

A review of the medical evidence of record does not show the presence of penile deformity at any time during the period of the claim.  At his April 2014 video conference hearing before the Board, the Veteran denied having a penile deformity.  

The Veteran has been granted service connection for erectile dysfunction, and he is in receipt of special monthly compensation for loss of use of a creative organ.  As noted above, disability evaluations are based on industrial impairment.  Under the schedular criteria, erectile dysfunction alone is not considered to be productive of industrial impairment to a compensable degree.  There is no probative evidence that the Veteran has penile deformity.  Consequently, the Board must conclude that erectile dysfunction is properly evaluated as noncompensably disabling under the schedular criteria.   

The Board has also considered whether the case should be referred to the Director of the VA Compensation and Pension Service for extra-schedular consideration under 38 C.F.R. § 3.321(b).  In determining whether a case should be referred for extra-schedular consideration, the Board must compare the level of severity and the symptomatology of the claimant's disability with the established criteria provided in the rating schedule for disability.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the disability picture is contemplated by the rating schedule, the assigned evaluation is therefore adequate, and no referral for extra-schedular consideration is required.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

As set forth above, erectile dysfunction without penile deformity is considered noncompensably disabling under the schedular criteria.  Therefore, the Board concludes that the manifestation of the disability, erectile dysfunction, is specifically contemplated by the schedular criteria.  In sum, there is no indication in the record that the average industrial impairment from the disability would be to a compensable degree.  Accordingly, the Board has concluded that referral of this case for extra-schedular consideration is not in order.


ORDER

A compensable evaluation for erectile dysfunction is denied.


REMAND

In August 2014, the RO issued a rating decision which denied reopening of the Veteran's claim for service connection for hypertension, including as secondary to service-connected diabetes mellitus, type II.  In September 2014, the Veteran filed a notice of disagreement contesting this decision.  As the RO has not yet issued a statement of the case addressing this issue, the Board must remand this issue for the originating agency to issue a statement of the case.  See Manlicon v. West, 12 Vet. App. 238 (1999).

With respect to the other issues on appeal, a remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  In this regard, the Board notes that at his April 2014 video conference hearing, the Veteran testified that these service-connected disabilities have all increased in severity since his most recent VA examinations, which were conducted in 2011.  Given his allegation, along with the passage of time, updated VA examinations are in order.

Accordingly, this case is REMANDED to the RO or the Appeals Management Center (AMC), in Washington, D.C., for the following actions:

1.  The RO or the AMC should provide the Veteran and his representative with a statement of the case on the issue of whether new and material evidence has been presented to reopen a claim of entitlement to service connection for hypertension, to include as secondary to service-connected diabetes mellitus, type II.  The Veteran should also be informed of the criteria to perfect an appeal with respect to this issue.  If the Veteran perfects an appeal with respect to this issue, the RO or the AMC should complete all indicated development before the issue is certified for appellate consideration.

2.  The RO or the AMC should undertake appropriate development to obtain any outstanding records pertinent to the other issues on appeal.

3.  Thereafter, the Veteran should be afforded VA examinations to determine the current degree of severity of the disabilities at issue.  All pertinent evidence of record should be made available to and reviewed by the examiner(s).  Any indicated studies should be informed.

The RO or the AMC should ensure that all information required for rating purposes is provided by the examiner(s).

4.  The RO or the AMC also should undertake any other development it determines to be warranted.

5.  Then, the RO or the AMC should readjudicate the issues on appeal.  If any benefit sought on appeal is not granted to the Veteran's satisfaction, he and his representative should be provided a supplemental statement of the case and the requisite opportunity to respond before the case is returned to the Board for further appellate action.

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


